Citation Nr: 0610897	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-14 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the left leg.

2.  Entitlement to service connection for residuals of a 
fracture of the left foot.

3.  Entitlement to service connection for a bilateral foot 
disability (other than residuals of a fracture of the left 
foot).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from February 1955 to November 
1958.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2003  rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an April 2004 substantive appeal (Form 9), the veteran 
requested a hearing before a Veterans Law Judge at the RO.  
In subsequent correspondence received in May 2004, the 
veteran withdrew his hearing request.  38 U.S.C.A. 
§ 20.704(d) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following a review of the veteran's claims folder, the Board 
finds that further development is warranted.

The Board notes at the outset that the veteran's 
representative (Texas Veterans Commission) has not submitted 
any written argument in support of any of the veteran's three 
claims on appeal.  It is not clear from the record that TVC 
has had an opportunity to submit such argument on his behalf.  
When a veteran has appointed a representative, the RO must 
afford that representative the opportunity to execute a VA 
Form 646, prior to certification of the appeal to the Board 
"in all instances."  VA Adjudication Procedure Manual, M21-1, 
Part IV, para. 8.29 (Mar. 24, 2000).  See also 38 C.F.R. § 
20.600 (2005).  In order to comply with due process of law, 
TVC must be provided opportunity to review the record and 
offer written argument on the veteran's behalf and any 
argument presented should then be considered by the RO.  38 
C.F.R. §§ 3.103(e), 20.600 (2005).

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating for PTSD, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date for the increased 
rating claim that remains on appeal.  As this question is 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that an effective date for 
the award of benefits will be assigned if increased ratings 
are awarded, and also includes an explanation as to the type 
of evidence that is needed to establish an effective date.

The Board also notes that the veteran's originally filed 
claims for service connection for a bilateral foot disability 
and residuals of fracture of the left leg in January 1982.  
In an April 2004 Supplemental Statement of the Case (SOC), 
the RO initially adjudicated the veteran's claim for service 
connection for a disorder of the feet with application of the 
law and regulations pertaining to the finality of unappealed 
RO decision, citing a January 1990 "decision.  Apparently, 
the RO determined that the claim should be determined on a 
new and material evidence basis on the grounds that a January 
1990 letter from the RO notifying the veteran of a denial of 
his claim.  The RO reopened the claim and denied it on the 
merits.

In reviewing the January 1990 letter, however, the Board 
finds that the RO denied "a claim" because the veteran 
failed to report for a VA examination.  At the time the RO 
mailed the January 1990 letter, the veteran's claims for 
service connection for a bilateral foot disorder and 
residuals of a fracture of the left lower leg or ankle were 
pending.  Thus, the letter in question was ambiguous as to 
which claim it pertained to.  In any event, the Board finds 
that as the latter was mailed after the veteran failed to 
present for a VA examination or submit any evidence in 
support of his claim, it is more appropriately characterized 
as an abandoned claim rather than a denied claim.  See 38 
C.F.R. § 3.158 (2005).  While the RO "reopened" the claim 
and denied it on the merits, since this case must be remanded 
for the reasons cited above, the AMC/RO should clarify in a 
Supplemental Statement of the Case that the veteran's current 
claim has been properly adjudicated as an original claim, on 
a de novo basis, without regard to the law and regulations 
pertaining to the finality of unappealed RO decisions.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AMC/RO should send the veteran and 
his representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claims 
for service connection for residuals of a 
fracture of the left foot, a bilateral 
foot disability (other than residuals of a 
fracture of the left foot), and residuals 
of a fracture of the left leg, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The AMC/RO should then forward the 
claims folder to the Texas Veterans 
Commission for the opportunity to review 
the veteran's claims folder and file a VA 
Form 646 on his behalf. 

3.  After any additional development that 
is indicated, the AMC/RO should review the 
claims in light of the argument presented 
and readjudicate all three of the 
veteran's claims for service connection, 
to include the claim for service 
connection for a bilateral foot disability 
on a de novo basis without regard to the 
law and regulations pertaining to finality 
of unappealed RO decisions.  

4.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

5.  If any benefit sought on appeal 
remains denied, the claim(s) should be 
processed in accordance with standard 
appellate practices before the file is 
returned to the Board for further 
appellate review, to include clarifying in 
the Supplemental Statement of the Case 
that the veteran's current claim for 
service connection for a bilateral foot 
disability has been properly adjudicated 
as an original claim, on a de novo basis, 
without regard to the law and regulations 
pertaining to the finality of unappealed 
RO decisions.
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

